                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


LKQ CORPORATION, et al.,

               Plaintiffs,

       v.                                                No. 18-cv-1562 (DLF)

UNITED STATES, et al.,

               Defendants.


                             MEMORANDUM OPINION AND ORDER

       Plaintiffs LKQ Corporation and Keystone Automotive Industries, Inc. (collectively LKQ)

seek equitable relief against the United States, the U.S. Department of Justice (DOJ), and the

U.S. Department of Homeland Security (DHS) (collectively the government). Before the Court

is LKQ’s Renewed Motion to Trigger Rapid Filing (Renewed Motion), Dkt. 49. For the

following reasons, the Court will grant LKQ’s Renewed Motion.

       On June 30, 2018, LKQ filed its First Motion to Trigger Rapid Filing (First Motion), Dkt.

3. In that motion, LKQ asked the Court to compel the government either to release LKQ’s

seized automotive repair grilles or to institute forfeiture proceedings against LKQ’s seized

property. Id. at 1–2. The Court denied LKQ’s First Motion without prejudice on March 27,

2019 because LKQ had not provided an evidentiary basis—such as a verified complaint or sworn

affidavit—for the requested relief. See Minute Order, March 27, 2019. On June 11, 2019, LKQ

filed its Renewed Motion along with a verified complaint, seizure notices, letters, multiple

declarations, and other evidence. See Dkt. 49.

       The government filed its opposition to this Renewed Motion on June 24, 2019. Dkt. 52.

In its opposition, the government does not contest the evidentiary basis for LKQ’s Renewed
Motion. It instead argues that the requested relief “is essentially moot,” id. at 4, renewing

arguments made in its First Motion to Dismiss. Dkt. 20, at 19–20.

         But the Court rejected those mootness arguments in its recent Memorandum Opinion

regarding the government’s motions to dismiss. See Dkt. 57, at 10–11. In that opinion, the

Court also concluded that it has jurisdiction to grant the equitable remedy that LKQ seeks. Id. at

11–12.

         Based on the reasoning given in the Memorandum Opinion, the Court will grant LKQ’s

Renewed Motion. As such, it is ORDERED that the government shall immediately release

LKQ’s seized automotive grilles or, in the alternative, shall immediately initiate forfeiture

proceedings against those grilles.




                                                              ________________________
                                                              DABNEY L. FRIEDRICH
                                                              United States District Judge
August 2, 2019




                                                 2
